Citation Nr: 0636316	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  97-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Evaluation of residuals of a fracture of the right fifth 
metacarpal, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case has previously come before the Board.  In September 
1998 and December 2005, the Board remanded the matters for 
additional development.  The case has been returned to the 
Board for appellate review.

During the appeal, the appellant was afforded a hearing at 
the RO before a hearing officer.  A transcript of the hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's original claim for compensation on a form 
prescribed by the Secretary was filed in April 1973.

2. The claims of entitlement to service connection for 
schizophrenia and PTSD, as well as the claim for a higher 
evaluation for residuals of fractured right fifth metacarpal, 
are new claims.

3. The veteran failed to report for scheduled VA examinations 
and good cause is not shown.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
schizophrenia is denied.  38 C.F.R. § 3.655 (2006).

2.  The claim of entitlement to service connection for PTSD 
is denied.  38 C.F.R. § 3.655 (2006).

3.  The claim for a higher evaluation for fractured right 
fifth metacarpal is denied.  38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the instant claims were received  in 
March 1995, long before the enactment of the VCAA.  A letter 
dated in May 2001 informed the veteran of the evidence 
necessary to support a claim of entitlement to service 
connection.  A May 2001 letter informed the veteran that he 
had been scheduled for VA examinations and stressed the 
consequences in the event that he failed to report for his 
examinations.  

A January 2003 letter requested that the veteran provide 
specific information concerning his PTSD stressors.  

An October 2003 letter instructed the veteran regarding the 
evidence necessary to support his claims and discussed the 
evidence of record.  The veteran was informed that VA was 
responsible for obtaining certain types of evidence and that 
VA would make reasonable efforts to obtain other types of 
evidence.  

In January 2004 the veteran was asked to identify private 
medical providers so that records could be obtained.  

A May 2004 letter indicated that examinations had been 
scheduled and explained the law regarding failure to report 
for examinations.

A September 2005 letter told the veteran the status of his 
claim, discussed the evidence of record, and asked the 
veteran to send any evidence he possessed that pertained to 
his claim.  A June 2006 letter indicated the evidence of 
record and discussed how VA would assist the veteran in 
obtaining evidence in support of his claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
scheduled, but the veteran has failed to report for such 
examinations.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Analysis

The veteran first submitted a claim for compensation in April 
1973, on VA Form 21-526, Veteran's Application for 
Compensation or Pension.  That form reflects that the veteran 
sought service connection for a nervous disorder and an eye 
ailment.  Service connection for a neuropsychiatric disorder 
was denied in a rating action of October 1973.

In March 1995, the veteran submitted a claim that included 
entitlement to service connection for schizophrenia, PTSD and 
a fractured right hand.  In a rating action of April 1996, 
service connection was granted for fracture of the right 
fifth finger, with a noncompensable evaluation.  The rating 
action denied service connection for PTSD and determined that 
new and material evidence to reopen the claim for 
schizophrenia had not been submitted.  The veteran appealed 
that decision.

In September 1998, the Board determined that the veteran had 
submitted new and material evidence, and reopened his claim 
of entitlement to service connection for schizophrenia.  The 
Board remanded the issue so that an examination could be 
conducted.  The issue of service connection for PTSD was 
remanded for clarification and verification of the veteran's 
stressors.  The issue of the rating for the veteran's right 
fifth finger disability was remanded for a current 
examination.  

In January 2003 the veteran submitted a statement concerning 
his claimed PTSD stressors.  In October 2003, the U.S. Armed 
Services Center for Unit Records Research indicated that 
insufficient stressor information had been submitted.

A June 2004 report from a VA facility indicates that the 
veteran was hospitalized in a psychiatric facility out of 
state and that he would contact the RO on his release to 
reschedule his examinations.

In December 2005 the Board again remanded the instant issues 
so that examinations could be conducted.  

Examinations were scheduled for July 2006.  A report from the 
VA medical center shows that that veteran failed to report 
for the scheduled examinations.  

The Board has determined that VA examinations are necessary 
in order to accurately adjudicate the veteran's claims.  
According to 38 C.F.R. § 3.655(a), (b) (2006), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The regulations define an original claim as 
an initial application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2006).

Based upon the plain meaning of section 3.160, the initial 
application for compensation was the form 21-526, received 
April 1973.  Any other claim, such as the veteran's 
subsequent claims, might be a new claim for service 
connection; however, the initial application for compensation 
(original claim) was filed in April 1973.  Any other new 
claim would come under the guidance of other original claim.  
38 C.F.R. § 3.655 (2006).

Since the veteran's claim of entitlement to service 
connection for PTSD and the claim for a higher initial 
evaluation for fractured right fifth finger fall within the 
parameter of "any other original claim," the claims are 
accordingly denied pursuant to 38 C.F.R. § 3.655(b).  
Likewise, the claim of entitlement to service connection for 
schizophrenia is a reopened claim for  benefit which was 
previously disallowed, and is also denied under 38 C.F.R. § 
3.655(b).  Entitlement to these claimed benefits cannot be 
established without current VA examinations and a medical 
opinion based upon a review of the record.

The veteran has failed to provide any reasons for his failure 
to report for the VA examination.  Under the circumstances, 
his claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to service connection for schizophrenia is 
denied.

Entitlement to service connection for PTSD is denied.

A compensable evaluation for residuals of fractured right 
fifth finger is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


